Citation Nr: 1116285	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-34 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to February 1968.  The Veteran died in June 2005; the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing at the RO was held in February 2009.  The case was remanded in June 2009; as explained under the duty to assist section of the following decision, there has been substantial compliance with the remand directives.


FINDINGS OF FACT

1.  The Veteran died in June 2005.  An amended Death Certificate lists the immediate cause of death as lung cancer and renal cell carcinoma.  No other underlying causes or significant conditions were listed. 

2.  At the time of the Veteran's death, he was not service-connected for any disabilities. 

3.  Renal cell carcinoma with metastatic lung cancer was not manifested during the Veteran's military service or for many years thereafter, nor is it otherwise related to the Veteran's active duty service, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or substantially or materially contribute to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

2.  The criteria for entitlement to a dependent's educational assistance allowance, under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A.  §§ 3500, 3501(a)(1), 5107 (West 2002); 38 C.F.R. § 21.3021(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, No. 03-1668 (U.S. Vet. App. July 18, 2007).

In the instant case, the record shows that in August 2005 and April 2008 VCAA letters, the appellant was informed of the information and evidence necessary to substantiate her claim, specifically including an explanation of the evidence and information required to substantiate the issue of DIC as required by Hupp.  The appellant was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Board notes that the Veteran was not service-connected for any disabilities at the time of his death.  Thus, the first two elements given in Hupp are not applicable in the instant claim. 

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in August 2005, which was prior to the August 2006 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board recognizes that the April 2008 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issues on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim.  Further, the April 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date. 

In sum, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, Board hearing testimony and a VA opinion.  The RO has requested and received private treatment record from all the practitioners identified by the appellant, except for Midland Orthopedics, which responded in March 2010 that it did not have records for the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

A VA opinion was done in October 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  The opinion obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

Analysis

Service Connection for Cause of Death

The appellant is claiming service connection for cause of the Veteran's death.  In such a claim, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than CLL; abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  The Update 2004, published in March 2005, concluded that two health outcomes fell into the 'limited or suggestive evidence of no association' category: gastrointestinal and brain tumors.  See 72 Fed. Reg. 32,395- 407 (June 1, 2007).  The Institute of Medicine's Update 2006, published in 2007, reported 'inadequate or insufficient evidence to determine [an] association' existed between chemical exposure and cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); and 'limited or suggestive evidence of an association' between herbicide exposure and hypertension, and between AL Amyloidosis and herbicide exposure.  See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002). See also Veterans and Agent Orange: Update 2006 (2007).

The Veteran's original Death Certificate showed that the Veteran died in June 2005 and the only cause of death listed was renal cell carcinoma.  No other underlying causes or significant conditions were listed.  However, an amended death certificate was issued in May 2006, which listed the cause of death as lung cancer and renal cell carcinoma.  Again, no other underlying causes or significant conditions were listed.  The Veteran's service treatment records are silent for any treatment or diagnosis of lung cancer or renal cell carcinoma.  The Veteran's January 1968 service examination prior to discharge showed that the lungs and chest and genitourinary system were clinically evaluated as normal.
  
The first medical evidence of renal cell carcinoma and lung cancer is from when the Veteran was first diagnosed in October 2002, 34 years after the Veteran's discharge from active service.  An October 2002 VA treatment record indicated that in September 2002, the Veteran presented with weight loss, hematuria and flank pain with abdominal swelling.  A CT scan showed a mass on the left kidney.  A renal biopsy was done, which showed renal cell carcinoma.  Further, numerous small nodular densities were seen throughout the lungs consistent with metastatic disease.  In December 2002, the Veteran underwent a left nephrectomy and bilateral partial adrenalectomies.  Follow up VA treatment records continued to show treatment for left renal cell carcinoma with bilateral pulmonary metastases and adrenal metastasis.  A May 2005 treatment record showed that the renal cell carcinoma had metastasized to the lung and brain.  SSA records along with accompanying treatment records also showed that the Veteran began receiving disability benefits in September 2004 for a primary diagnosis of kidney/other urinary organ neoplasm, malignant, and a secondary diagnosis of lung, trachea or bronchus malignant neoplasm.  Importantly, the treatment records clearly indicate that the Veteran's lung cancer metastasized from his renal cell carcinoma.  Moreover, nothing in these records link the Veteran's renal cell carcinoma to service, to include exposure to herbicides.  

In statements of record and at the February 2009 Board hearing, the appellant claims that the Veteran's lung cancer did not metastasize from his renal cell carcinoma, but rather was found at the same time as his kidney cancer and, thus, should be presumed due to herbicide exposure.  Essentially, she asserts that there is no way to tell which cancer came first.  She has also claimed that the Veteran exhibited shortness of breath and problems with his lungs prior to the diagnosis.  In support of her contention, she has stated that the Veteran underwent back surgery in 1999 and a chest x-ray at that time showed spots on the lungs.  She has said that the report may not show the spots, but that she was verbally told.  The RO has obtained numerous private treatment record from 1994 to 1999 pertaining to the Veteran's low back disability, including a February 1999 operative report and a pre-operative chest x-ray done for evaluation of cardiopulmonary disease.  However, importantly, the February 1999 pre-operative chest x-ray report showed no acute chest findings.  In other words, there was no mention of any spots on the lungs.    

An opinion by a VA medical doctor was done in October 2010.  After reviewing the claims file, the examiner noted that the Veteran was presumed exposed to herbicides and observed the appellant's assertions that a preoperative x-ray in 1999 allegedly showed lung "spots".  While the actual x-ray was not available, the examiner did note that the radiology report did not contain any description of lung spots.  The examiner continued that it was reasonable to assume that the radiologist reading the film was competent and the report truly reflects the image findings.  The examiner also observed that no lung biopsy was done, which would have clarified whether the lung lesions were metastatic from the kidney or primary from the lung.  However, given that the renal cancer was demonstrated on a pathology report to invade the hilum; that bilateral adrenal metastatic disease was demonstrated on the pathology report; that kidney cancer was known to metastasize to several locations including lungs; and that lung, kidney and adrenal lesions were all identified simultaneously, the examiner opined that it was more likely than not reasonable to conclude that the lung lesions were metastatic from the left kidney as opposed to de novo primary lung cancer.  He also noted that this logic was also demonstrated in a November 2003 VA oncology note.  

The examiner continued that current medical literature on the issue of Agent Orange and renal cancer yielded no nexus data.  The American Cancer Society indicated that the Institute of Medicine noted insufficient evidence to link herbicide exposure with kidney cancer.  The examiner continued that it was inconsequential in this case that lung cancer was presumptively linked to herbicide exposure because of the conclusion that lung and adrenal cancer were due to renal metastatic disease.  Further, there was no indication in the claims file that any other service aspect could  be related to the renal cancer development.  The examiner concluded that based on review of the claims file and in accord with current medical knowledge, the Veteran's bilateral lung cancer was more likely than not caused by the pathologically demonstrated left kidney cancer, and the Veteran's left kidney cancer (and thus bilateral lung cancer) was not caused by herbicide exposure or any other apparent aspect related to military service.  

Given that the claims file and relevant medical literature were reviewed by the examiner and the opinion sets forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the opinion to be sufficient and of high probative value.  Importantly, there is no competent medical evidence of record to refute this opinion.  

The Veteran's DD Form 214 reflects that he was in receipt of the Vietnam Service Medal with two stars and the Vietnam Campaign Medal with Device.  Further, in November 2003, the National Personnel Records Center confirmed that the Veteran served in Vietnam from July 1965 to July 1966.  Thus, it is presumed that the Veteran was exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116(f).

Nevertheless, although the Veteran was diagnosed with lung cancer, which is one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e ), the competent medical evidence of record, including VA treatment records and the October 2010 opinion, clearly showed that the Veteran's lung cancer metastasized from his renal cancer.  In other words, the Veteran's primary cancer was renal cell carcinoma, which is not one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  In that regard, the Board again notes that the Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  In fact, it appears that renal cancer has been expressly identified as not being included in the presumption for exposure to herbicides.  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Additionally, with no evidence of renal cancer with metastatic lung cancer in service or for more than 34 years after discharge from service and no medical evidence of record suggesting a link between the Veteran's death from metastatic renal cancer and his active duty service, to include exposure to herbicides, there is no basis for awarding service connection for the Veteran's cause of death either on a direct basis or under the one-year presumption for malignant tumors.  Importantly, the October 2010 VA opinion clearly found that the Veteran's renal cancer with metastatic lung cancer was not related to service, to include exposure to herbicides, and provided a detailed rational for such opinion.  Again, there is no medical evidence of record to refute this opinion.  

The Board has considered the appellant's assertions that the Veteran's lung cancer was the primary cancer and, thus, presumed due to herbicide exposure in service.  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Initially, the Board observes that the appellant's assertions that a 1999 preoperative chest x-ray showed lung spots are completely inconsistent with the medical evidence of record and, in turn, cannot be deemed credible.  The February 1999 x-ray report clearly showed no acute chest findings.  Although the actual x-ray is not available, as noted by the VA examiner, if spots had been found on the lungs at that time, it is reasonable to assume that a competent radiologist would have noted them on the report.  Given that the x-ray was done to evaluate for any cardiopulmonary disease, it would also seem reasonable that follow up tests and/or treatment would have been recommended prior to proceeding with the February 1999 surgery.  

Further, in the instant case, the appellant has not demonstrated any medical knowledge or expertise.  Hence she is a "layperson," not a medical expert.  A layperson is not categorically unable to render a competent diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (laypersons capable of diagnosing varicose veins due to the unique and readily identifiable and observable features of varicose veins).  All conditions, however, are not amenable to lay diagnosis.  Of importance is the complexity of the question at issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a layperson is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions, such as a type of cancer).  While the appellant is able to provide lay evidence that the Veteran exhibited shortness of breath and problems prior to his diagnosis of renal cell carcinoma,  the question of whether the Veteran's lung cancer metastasized from his renal cancer and whether his renal cancer was due to exposure to herbicide exposure are questions too complex to be addressed by other than expert evidence.  Hence, any assertions made by the appellant in this regard are not competent evidence.  While the appellant's contentions have been carefully considered, these contentions are outweighed by medical evidence of record, specifically, the VA opinion.  

The Board sympathizes with the appellant for her loss.  However, for the reasons outlined above, the Board finds that the preponderance of evidence is against the appellant's claim.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Chapter 35 Dependents' Educational Assistance

The appellant is also claiming entitlement to dependents' educational benefits under Chapter 35, Title 38, United States Code.  For the surviving spouse to qualify for payment of basic educational assistance under 38 U.S.C.A. chapter 35, the Veteran must have died from a service-connected disability or have died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.

At the time of the Veteran's death, service connection had not been established for any disability, and service connection for cause of death has been denied.   Additionally, the Veteran did not have a disability evaluated as total and permanent in nature resulting from a service-connected disability.  Thus, entitlement to dependents educational benefits under Chapter 35, Title 38, United States Code must be denied.



ORDER

Entitlement to service connection for the cause of the Veteran's death and entitlement to dependents' educational benefits under Chapter 35, Title 38, United States Code, is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


